 



[CITI LETTERHEAD]






FROM:
Citibank Europe plc (the “Bank”)        



TO:
AXIS Specialty Limited ("ASL"); AXIS Re SE; AXIS Specialty Europe SE; AXIS
Insurance Company; AXIS Surplus Insurance Company; and AXIS Reinsurance Company
(the “Companies”; each, a “Company”)



DATE:
20 November 2013





Ladies and Gentlemen,


Committed Facility Letter dated 14 May 2010 between (1) the Bank and (2) the
Companies regarding a committed letter of credit facility in a maximum aggregate
amount of USD 750,000,000 as amended by Letter Amendments from time to time and
most recently on 14 June 2013, and as may be further amended, varied,
supplemented, novated or assigned from time to time (the “Committed Facility
Letter”).


1.
We refer to the Committed Facility Letter. Capitalised terms used in this letter
shall have the meanings given to them in the Committed Facility Letter
(including where defined in the Committed Facility Letter by reference to
another document).



2.
The Bank and the Companies agree, for good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, that as
effective from the date of this letter:



(i)
Section 5.2 (b) of the Committed Facility Letter shall be amended and restated
in its entirety as follows:



“the tenor of a Credit issued under Tranche I, Tranche II or Tranche III extends
beyond 31 December 2016; or”


(ii)
Section 5.3 of the Committed Facility Letter shall be amended and restated in
its entirety as follows:



“Subject to Section 5.4 and Section 5.5, Tranche I shall be fully utilised prior
to a Company being able to utilise Tranche II so that all utilisations of a
Credit with a maturity date of on or prior to 31 December 2016 shall first be
automatically allocated against Tranche I. Once the Tranche Sub-Limit for
Tranche I is fully utilised, all utilisations of a Credit with a maturity date
of on or prior to 31 December 2016 shall be automatically allocated against
Tranche II. All utilisations of a Credit denominated in Australian dollars or
New Zealand dollars shall be automatically allocated against Tranche III.”


(iii)
Section 5.4 of the Committed Facility Letter shall be amended and restated in
its entirety as follows:



“A Credit with a maturity date of on or prior to 31 December 2016 (and no later)
may only be issued under Tranches I and II and a Credit denominated in
Australian dollars or New Zealand dollars may only be issued under Tranche
III.”;


3.
Except as expressly amended by this letter, the Committed Facility Letter
remains unmodified and in full force and effect. In the event of a conflict or
inconsistency between the terms of this letter and the terms of the Committed
Facility Letter, the terms of this letter shall prevail.



4.
ASL confirms that, on and after the date of this letter, the Pledge Agreement
remains in full force and effect notwithstanding the amendments effected by this
letter to the Committed Facility Letter and shall continue to secure the
obligations of ASL and its affiliates under the Facility Documents.




--------------------------------------------------------------------------------





5.
This letter may be executed in counterparts, each of which shall be deemed to be
an original, and all such counterparts taken together shall constitute one and
the same agreement. This letter and any non-contractual obligations arising in
connection with it shall be governed by English law and the provisions of
Section 14 (Governing Law) of the Committed Facility Letter shall be
incorporated, with any necessary changes, as if set out in full in this letter.



6.
Please indicate your agreement to the foregoing by countersigning the attached
copy of this letter and returning the same to us.



For and on behalf of
Citibank Europe plc
 




/s/ Niall Tuckey
Name: Niall Tuckey
Title: Vice President









We agree to the terms set out in this letter.


For and on behalf of
AXIS Specialty Limited
 




/s/ Jose Osset
Name: Jose Osset
Title: Sr. Vice President and Treasurer
 



For and on behalf of
AXIS Re SE
 




/s/ Timothy Hennessy
Name: Timothy Hennessy
Title: Director
 



For and on behalf of
AXIS Specialty Europe SE
 




/s/ Timothy Hennessy
Name: Timothy Hennessy
Title: Director




 



For and on behalf of
AXIS Insurance Company
 




/s/ Andrew Weissert
Name: Andrew Weissert
Title: Sr. Vice President














--------------------------------------------------------------------------------



For and on behalf of
AXIS Surplus Insurance Company
 




/s/ Andrew Weissert
Name: Andrew Weissert
Title: Sr. Vice President


 



For and on behalf of
AXIS Reinsurance Company
 




/s/ Andrew Weissert
Name: Andrew Weissert
Title: Sr. Vice President
   












--------------------------------------------------------------------------------

 



[CITI LETTERHEAD]






FROM:
Citibank Europe plc (the "Issuing Bank")        



TO:
AXIS Specialty Limited; AXIS Re SE; AXIS Specialty

Europe SE; AXIS Insurance Company; AXIS Surplus Insurance Company and AXIS
Reinsurance Company. (the “Applicants”)




DATE:
14 June 2013





Ladies and Gentlemen,


Facility Fee Letter dated 14 May 2010 between (1) the Issuing Bank and (2) the
Applicants regarding a committed letter of credit facility of USD 750,000,000 as
amended by Letter Amendments dated 27 January 2012 and 21 December 2012
respectively, and as may be amended, varied, supplemented, novated or assigned
as the case may be (the “Facility Fee Letter”)


1.
We refer to the Facility Fee Letter. Defined terms used in this letter shall
have the meanings given to them in the Facility Fee Letter (including where
defined in the Facility Fee Letter by reference to another document).



2.
The Issuing Bank and the Applicants agree, for good and valuable consideration,
the receipt and legal sufficiency of which are hereby acknowledged, that as
effective from the date of this letter:



(i)
Clause 6 of the Facility Fee Letter shall be amended and restated in its
entirety as follows:



Commitment fee
(a) The Applicants shall (jointly and severally) pay to the Issuing Bank an
ongoing fee in respect of the unutilised portion of the Facility (for the
avoidance of doubt this includes Tranche I having a sub-limit of $300,000,000,
Tranche II having a sub-limit of $320,000,000 and Tranche III having a sub-limit
of $130,000,000; provided that the Applicants shall have the right to reduce the
size of the Facility at any time, with the sub-limits of each of Tranches I, II
and III being reduced on a pro rata basis, for the period starting on and
including the date of the Master Agreement and ending on and including the
Facility end date. The Fee shall be calculated as follows:
Tranche I – Facility amount $300,000,000
Utilisation less than 50%     - Fee 75bps per annum
Utilisation 50% or greater, but less than 75%     - Fee 50bps per annum
Utilisation equal to or greater than 75%     - Fee 25bps per annum
    
Tranche II – Facility amount $320,000,000



--------------------------------------------------------------------------------



Any level of utilisation                 - Fee 15bps per annum




Tranche III – Facility amount $130,000,000
Any level of utilisation                 - Fee 20bps per annum


        
(b)
Such fee shall be calculated on a daily basis using a year of 360 days.

(c)
Such fee shall be payable quarterly in arrears as follows: The first such fee
shall be calculated on the first Quarter Date which falls after the date of the
Master Agreement, and thereafter on each Quarter Date. All fees shall be payable
5 Business Days after receipt of the invoice detailing such fees.

(d)
No such fee shall be refundable by the Issuing Bank in any circumstances.

(ii)
All references to Facility Agreement in the Facility Fee Letter shall be deleted
and replaced with Master Agreement.



3.
Except as expressly amended by this letter, the Facility Fee Letter remains
unmodified and in full force and effect. In the event of a conflict or
inconsistency between the terms of this letter and the terms of the Facility Fee
Letter, the terms of this letter shall prevail.



4.
This letter may be executed in counterparts, each of which shall be deemed to be
an original, and all such counterparts taken together shall constitute one and
the same agreement. This letter and any non-contractual obligations arising in
connection with it shall be governed by English law.



5.
Please indicate your agreement to the foregoing by countersigning the attached
copy of this letter and returning the same to us.





[signature pages follow]



--------------------------------------------------------------------------------





For and on behalf of
Citibank Europe plc
 




/s/ Peadar Mac Canna
Name: Peadar Mac Canna
Title: Managing Director









We agree to the terms set out in this letter.


For and on behalf of
AXIS Specialty Limited
 




/s/ Jose Osset
Name: Jose Osset
Title: Sr. Vice President & Treasurer









For and on behalf of
AXIS Re SE
 




/s/ Timothy Hennessy
Name: Timothy Hennessy
Title: Director









For and on behalf of
AXIS Specialty Europe SE
 




/s/ Timothy Hennessy
Name: Timothy Hennessy
Title: Director









For and on behalf of
AXIS Insurance Company
 




/s/ Andrew Weissert
Name: Andrew Weissert
Title: Sr. Vice President, General Counsel
               & Secretary









For and on behalf of
AXIS Surplus Insurance Company
 




/s/ Andrew Weissert
Name: Andrew Weissert
Title: Sr. Vice President, General Counsel
               & Secretary
 








--------------------------------------------------------------------------------



For and on behalf of
AXIS Reinsurance Company
 




/s/ Andrew Weissert
Name: Andrew Weissert
Title: Sr. Vice President, General Counsel
               & Secretary














--------------------------------------------------------------------------------

 



[CITI LETTERHEAD]






FROM:
Citibank Europe plc (the “Bank”)        



TO:
AXIS Specialty Limited ("ASL"); AXIS Re SE (formerly, AXIS Re Limited); AXIS
Specialty Europe SE (formerly, AXIS Specialty Europe Limited); AXIS Insurance
Company; AXIS Surplus Insurance Company; and AXIS Reinsurance Company (the
“Companies”; each, a “Company”)



DATE:
21 December 2012





Ladies and Gentlemen,


Committed Facility Letter dated 14 May 2010 between (1) the Bank and (2) the
Companies regarding a committed letter of credit facility in a maximum aggregate
amount of USD 750,000,000 as amended by an amendment letter dated 27 January
2012, and as may be further amended, varied, supplemented, novated or assigned
from time to time (the “Committed Facility Letter”).


1.
We refer to the Committed Facility Letter. Capitalised terms used in this letter
shall have the meanings given to them in the Committed Facility Letter
(including where defined in the Committed Facility Letter by reference to
another document).



2.
The Bank and the Companies agree, for good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, that as
effective from the date of this letter:



(i)
Section 2 of the Committed Facility Letter shall be amended and restated in its
entirety as follows:



“The Facility shall be in a maximum aggregate amount of USD 750,000,000 (Seven
hundred and fifty million United States Dollars) (the “Aggregate Facility
Limit”) comprising three tranches as follows:


(a)    a committed letter of credit issuance tranche having a sub limit of USD
300,000,000 (three hundred million United States dollars) to be utilised for
Credit(s) denominated in a currency other than Australian dollars or New Zealand
dollars ("Tranche I");


(b)     a committed letter of credit issuance tranche having a sub limit of USD
375,000,000 (three hundred and seventy five million United States dollars) to be
utilised for Credit(s) denominated in a currency other than Australian dollars
or New Zealand dollars ("Tranche II"); and


(c)    a committed letter of credit issuance tranche having a sub limit of USD
75,000,000 (seventy five million United States dollars) to be utilised for
Credit(s) denominated in Australian dollars or New Zealand dollars ("Tranche
III"),


(each such sub-limit being a "Tranche Sub-Limit" and each of Tranche I, Tranche
II and Tranche III being a "Tranche").


Should the Companies wish to reduce the Aggregate Facility Limit or any Tranche
Sub-Limit, it may do so upon written notification to the Bank. The notification
(the “Notification”) must (i) specifically reference this Letter and (ii)
clearly state the new facility limit that is to apply to the relevant Tranche
Sub-Limit or the Aggregate Facility Limit, as applicable (“the New Limit”). The
New Limit will take effect as a revised Tranche Sub-Limit or the Aggregate
Facility Limit, as applicable, five Business Days following receipt, by the
Bank, of the Notification;



--------------------------------------------------------------------------------





(ii)
Section 5.2 (b) of the Committed Facility Letter shall be amended and restated
in its entirety as follows:



“the tenor of a Credit issued under either Tranche I or under Tranche II extends
beyond 31st December 2014 or the tenor of a Credit issued under Tranche III
extends beyond 31st December 2015;”;


(iii)
a new Section 5.2 (c) of the Committed Facility Letter shall be inserted to read
as follows:



"the proposed issuance would cause the Aggregate Facility Limit or the
applicable Tranche Sub-Limit for that Credit to be breached; and/or";


(iv)
original Section 5.2(c) of the Committed Facility Letter shall be renumbered as
Section 5.2 (d);



(v)
a new Section 5.3 of the Committed Facility Letter shall be inserted to read as
follows:



Subject to Section 5.4 and Section 5.5, Tranche I shall be fully utilised prior
to a Company being able to utilise Tranche II so that all utilisations of a
Credit with a maturity date of on or prior to 31 December 2014 shall first be
automatically allocated against Tranche I. Once the Tranche Sub-Limit for
Tranche I is fully utilised, all utilisations of a Credit with a maturity date
of on or prior to 31 December 2014 shall be automatically allocated against
Tranche II. All utilisations of a Credit with a maturity date between 1 January
2015 and 31 December 2015 shall be automatically allocated against Tranche III."


(vi)
a new Section 5.4 of the Committed Facility Letter shall be inserted to read as
follows:



"A Credit with a maturity date of on or prior to 31 December 2014 (and no later)
may only be issued under Tranches I and II and a Credit with a maturity date
between 1 January 2015 and 31 December 2015 (and no later) or denominated in
Australian dollars or New Zealand dollars may only be issued under Tranche
III.";


(vii)
a new Section 5.5 of the Committed Facility Letter shall be inserted to read as
follows:



"Any Credit that is renewed in accordance with the Master Agreement shall be
deemed to be reissued under the Tranche under which it was originally issued and
shall fall within the relevant Tranche Sub-Limit for that Tranche."; and


(viii)
a new definition shall be added to Section 13.1 of the Committed Facility Letter
to read as follows:



"Pledge Agreement means the pledge agreement from ASL in favour of the Bank
dated 14 May 2012 as amended from time to time."


3.
Except as expressly amended by this letter, the Committed Facility Letter
remains unmodified and in full force and effect. In the event of a conflict or
inconsistency between the terms of this letter and the terms of the Committed
Facility Letter, the terms of this letter shall prevail.



4.
ASL confirms that, on and after the date of this letter, the Pledge Agreement
remains in full force and effect notwithstanding the amendments effected by this
letter to the Committed Facility Letter and shall continue to secure the
obligations of ASL and its affiliates under the Facility Documents.



5.
This letter may be executed in counterparts, each of which shall be deemed to be
an original, and all such counterparts taken together shall constitute one and
the same agreement. This letter and any non-contractual obligations arising in
connection with it shall be governed by English law and the provisions of
Section 14 (Governing Law) of the Committed Facility Letter shall be
incorporated, with any necessary changes, as if set out in full in this letter.






--------------------------------------------------------------------------------



6.
Please indicate your agreement to the foregoing by countersigning the attached
copy of this letter and returning the same to us.



For and on behalf of
Citibank Europe plc
 




/s/ Niall Tuckey
Name: Niall Tuckey
Title: Vice President









We agree to the terms set out in this letter.


For and on behalf of
AXIS Specialty Limited
 




/s/ Jose Osset
Name: Jose Osset
Title: Sr. Vice President & Treasurer









For and on behalf of
AXIS Re SE
 




/s/ Timothy Hennessy
Name: Timothy Hennessy
Title: Director









For and on behalf of
AXIS Specialty Europe SE
 




/s/ Timothy Hennessy
Name: Timothy Hennessy
Title: Director









For and on behalf of
AXIS Insurance Company
 




/s/ Andrew Weissert
Name: Andrew Weissert
Title: Sr. Vice President, General Counsel
               & Secretary












--------------------------------------------------------------------------------







For and on behalf of
AXIS Surplus Insurance Company
 




/s/ Andrew M. Weissert
Name: Andrew Weissert
Title: Sr. Vice President, General Counsel
               & Secretary
 



For and on behalf of
AXIS Reinsurance Company
 




/s/ Andrew Weissert
Name: Andrew Weissert
Title: Sr. Vice President, General Counsel
               & Secretary
















--------------------------------------------------------------------------------

 



[CITI LETTERHEAD]






FROM:
Citibank Europe plc (the “Bank”)        



TO:
AXIS Specialty Limited; AXIS Re Limited; AXIS Specialty Europe Limited; AXIS
Insurance Company; AXIS Surplus Insurance Company; AXIS Specialty Insurance
Company and AXIS Reinsurance Company (the “Companies”; each, a “Company”)



DATE:
27 January 2012





Ladies and Gentlemen,


Committed Facility Letter dated 14 May 2010 between (1) the Bank and (2) the
Companies regarding a committed letter of credit facility in a maximum aggregate
amount of USD 750,000,000 and as may be amended, varied, supplemented, novated
or assigned as the case may be (the “Committed Facility Letter”).


1.
We refer to the Committed Facility Letter. Defined terms used in this letter
shall have the meanings given to them in the Committed Facility Letter
(including where defined in the Committed Facility Letter by reference to
another document).



2.
The Bank and the Companies agree, for good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, that as
effective from the date of this letter:



(i)
All references to “Companies” in the Committed Facility Letter shall be deemed
to mean AXIS Specialty Limited; AXIS Re Limited; AXIS Specialty Europe Limited;
AXIS Insurance Company; AXIS Surplus Insurance Company and AXIS Reinsurance
Company.



(ii)
Paragraph 15.3 of the Committed Facility Letter shall be amended and restated in
its entirety as follows:



“Each Company designates the address below as its address for service of all
claim forms, application notices, judgments, orders or other notices of English
legal process relating to this Letter and any other Facility Document governed
by English law.


c/o AXIS Specialty London
4th Floor, Plantation Place South
60 Great Tower Street
London EC3R 5AZ
United Kingdom


Items served at this address must be marked for the attention of the relevant
Company.”.


3.
Except as expressly amended by this letter, the Committed Facility Letter
remains unmodified and in full force and effect. In the event of a conflict or
inconsistency between the terms of this letter and the terms of the Committed
Facility Letter, the terms of this letter shall prevail.



4.
This letter may be executed in counterparts, each of which shall be deemed to be
an original, and all such counterparts taken together shall constitute one and
the same agreement. This letter and any non-contractual obligations arising in
connection with it shall be governed by English law.




--------------------------------------------------------------------------------





5.
Please indicate your agreement to the foregoing by countersigning the attached
copy of this letter and returning the same to us.





For and on behalf of
Citibank Europe plc
 




/s/ Peadar Mac Canna
Name: Peadar Mac Canna
Title: Director









We agree to the terms set out in this letter.


For and on behalf of
AXIS Specialty Limited
 




/s/ Jose Osset
Name: Jose Osset
Title: Sr. Vice President & Treasurer









For and on behalf of
AXIS Re SE
 




/s/ Timothy Hennessy
Name: Timothy Hennessy
Title: Director









For and on behalf of
AXIS Specialty Europe SE
 




/s/ Timothy Hennessy
Name: Timothy Hennessy
Title: Director









For and on behalf of
AXIS Insurance Company
 




/s/ Andrew Weissert
Name: Andrew Weissert
Title: Sr. Vice President, General Counsel
               & Secretary














--------------------------------------------------------------------------------



For and on behalf of
AXIS Surplus Insurance Company
 




/s/ Andrew Weissert
Name: Andrew Weissert
Title: Sr. Vice President, General Counsel
               & Secretary
 



For and on behalf of
AXIS Reinsurance Company
 




/s/ Andrew Weissert
Name: Andrew Weissert
Title: Sr. Vice President, General Counsel
               & Secretary














